PER CURIAM.
| (Writ granted. . The defendant waived his right to trial by jury under the requirements of former article 780 of the Code of Criminal Procedure, which were in effect at the time waiver occurred in 2012. Under that version of the article, waiver need not be made in writing, and it can be made any time prior to commencement of trial with the permission of the trial court. The judgment of the court of appeal is reversed and the judgment of the trial court is reinstated.
JOHNSON, C.J., dissents.
GUIDRY, J., dissents.,
CRICHTON, J., dissents.